UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

I x
UNITED STATES OF AMERICA
ORDER
- against -
03 Cr. 567 (DC)
CHEN TENG,
Defendant.
— ee em er er er ee ee ee er er er eee ee ee ee ee ee ee Be
CHIN, Circuit Judge:

It is hereby ORDERED that the parties shall appear for resentencing on
January 15, 2020 at 2:00 pm in Courtroom 905 at the Thurgood Marshall United States
Courthouse, 40 Foley Square, New York, NY.

It is further ORDERED that the United States Probation Office shall
provide a supplemental Presentence Investigation Report by December 27, 2019. If the

parties wish to provide the court with sentencing letters, they shall do so by January 8,

 

2020.
SO ORDERED.
Dated: New York, New York
November 20, 2019 KE ( Zz

DENNY CHIN
United States Circuit Judge
Sitting by Designation
